Citation Nr: 0320944	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  95-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

When the present appeal was previously before the Board in 
February 2001, the Board determined that new and material 
evidence had been submitted to reopen the claims of 
entitlement to service connection for a back disorder and a 
left knee disorder.  Accordingly, these claims were reopened 
and remanded to the RO for additional development.  The 
requested development having been accomplished, the case has 
been returned to the Board for adjudication.  

The Board notes that, by correspondence dated in January 
2003, the veteran stated that there is "no service 
connection with [her] left knee" and requested that this 
issue be removed from her claim list.  She further stated 
that there is service connection with her right knee; 
however, she was not going to file a claim for this 
extremity.  Thereafter, in a March 2003 letter, the veteran 
indicated her desire to continue with the appeal of her knee 
and back claims.  Accordingly, inasmuch as the veteran has 
expressed her wish to pursue her knee claim, the Board finds 
that she has not withdrawn her appeal as to this issue and 
will address it herein.  With respect to her right knee, it 
is noted that service connection for this disorder was denied 
by the Board in a December 1999 decision.  A decision by the 
Board may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The back symptoms treated during service were acute in 
nature and resolved without leaving residual disability.  

3.  The medical evidence of record indicates that the veteran 
does not currently have a left knee disorder.


CONCLUSIONS OF LAW

1.  A chronic disability involving the back was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  A left knee disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations do not prevent the 
Board from rendering a decision on the veteran's appeal at 
this time, as all notification and development action needed 
to render a fair decision has, to the extent possible, been 
accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, Board remand, and 
various correspondence from the RO (in particular, the 
February 2001 Remand from the Board and the April 2003 
Supplemental Statement of the Case), the appellant has been 
notified of the law and regulations governing entitlement to 
the benefits she seeks, the evidence which would substantiate 
her claims, and the evidence which has been considered in 
connection with her appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and she has been provided ample 
opportunity to submit information and evidence.  

Moreover, the veteran was advised that VA would obtain such 
things as medical records, employment records or records from 
other Federal agencies.  Thus, VA has fulfilled its 
obligation to advise the veteran of the evidence which she 
must obtain and the evidence which VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate her claim.  There is no 
outstanding request for a hearing.  

In this regard, the Board acknowledges the argument on behalf 
of the veteran that this case is not ready for appellate 
review because the veteran has not been afforded an 
examination as directed by the Board in the February 2001 
remand.  A review of the claims file, however, reflects that 
the veteran was afforded a fee basis examination in April 
2003, a report of which has been associated with the claims 
file and is available for review.  It is further noted that 
neither the veteran nor her representative have identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Moreover, in a May 
2003 statement, the veteran indicated that there is no 
additional information to obtain.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of her claims 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   

Analysis

The issues before the Board involve claims of entitlement to 
service connection for a back and left knee disorder.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that her back disorder is the result of 
injury sustained during a parachute jump in service.  

The veteran's service medical records reflect that she was 
treated for complaints of back ache of one week's duration in 
January 1981.  Examination of the back was normal.  
Additionally, she reported a history of recurrent back pain 
upon examination for Chapter 13 purposes.  The date of this 
examination is not legible.  

An August 1990 report of VA examination includes a diagnosis 
of lumbosacral strain.  X-ray examination of the low back 
revealed spina bifida occulta of L5 with left spondylolysis.

The veteran's post service treatment records are silent with 
respect to complaints of or treatment for a back disorder 
until March 1989.  In this regard, it is noted that, in March 
1987, the veteran was treated for back pain in connection 
with gynecological complaints.  Her post-service treatment 
records are silent with respect to complaints of a chronic 
back pain until March 1989.  Specifically, a private 
treatment report notes a history of back pain for years.  
This treatment report also notes a diagnosis of myositis-
myofacial strain.  The veteran's VA and private treatment 
records, from 1989 to the present, reflect complaints of 
recurrent low back pain.

A statement from the veteran's brother, received at the RO in 
September 1993, recollects that the veteran was healthy when 
she entered military service; however, she complained "a 
lot" about her back pain after discharge.

A January 1994 medical statement notes that, in November 
1993, the veteran reported a five year history of backache 
which she related to military service.

With respect to the left knee, the veteran claims that this 
disorder is the result of running during her period of active 
duty.  

The veteran's service medical records are silent with respect 
to complaints of or treatment for left knee impairment.  

An August 1990 report of VA examination includes a diagnosis 
of left knee strain and chondromalacia - left patella.  X-ray 
study of the left knee revealed suprapatellar knee joint 
effusion.

Post service treatment records are negative for left knee 
complaints or treatment until August 1990 when she was seen 
for a knee problem.  The veteran's VA and private treatment 
records, from 1990 to the present, reflects complaints of 
left knee pain.  In this regard, it is noted that a September 
1992 VA radiology report reflects that multiple views of both 
knees revealed normal appearing bones, joints, and soft 
tissue.

An April 2003 report of VA fee basis examination reflects 
that the veteran's claims file was carefully reviewed.  It is 
noted that the veteran reported a 20-year history of low back 
and right knee pain as a result of a parachuting accident 
during her period of military service.  She indicated that 
the left knee was not a problem.  

Examination of the back revealed some moderate prominence of 
paraspinous musculature on the right from approximately T10 
to L5.  Range of motion was normal.  The examiner noted mild 
degenerative changes at L5 as shown on X-ray examination in 
March 2002.  Examination of the knees revealed no gross 
abnormalities, no edema, effusion, erythema, or warmth, and 
the left knee was non tender over all surfaces.  

Additionally, the examiner provided the following comment:

Based upon the patient's history regarding her 
injuries and the physical exam I performed, there 
is a lack of significant findings which refers to 
her parachuting accident as the genesis for her 
complaints.  The examination was unrevealing and 
the discrepancy of left knee vs. right knee 
certainly brings into question the veracity of her 
complaints. 

The physical exam for all practical purposes was 
within normal limits given her age.  Further, she 
was institutionalized here for over 1 year prior to 
any complaints related to these issues and that was 
low back pain.  After being here just over 5 years 
presented with a complaint of left knee pain 
secondary to recent fall which reactivated her 
"service" injury to left knee.  Again, during my 
examination it remained only her right knee that 
was problematic.  

It is my opinion that the complaints made by the 
patient are not supported by the physical 
examination.  Further, any deviation from normal is 
likely age related rather than service connected.  
It would appear unlikely that injuries incurred 
approximately 20 years ago would only recently 
reveal themselves.

After reviewing the evidence of record, the Board concludes 
that the evidence does not support a finding of service 
connection for a back disorder.  There is no showing of any 
back problems for several years after service and there is no 
competent evidence suggesting a link between current back 
disability and the back problems noted during service.  
Indeed, the April 2003 examiner opined that any back 
disability was not related to service.  Accordingly, based 
upon a review of the evidence currently of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a back disorder.  

Similarly, the evidence does not support a finding of service 
connection for a left knee disorder because there is no 
evidence of a current left knee disability.  Specifically, 
the veteran's service medical records are silent with respect 
findings or complaints of a left knee disability and there is 
no medical evidence of a current disorder of the left knee.  
Again, the April 2003 examiner opined that any left knee 
complaints were not related to service.  Service connection 
for a left knee disability cannot be granted because there is 
no current identifiable disability.  See also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The veteran has expressed her belief that she has current 
disabilities of the back and left knee which are the result 
of her period of active duty; however, it is well-settled 
that as a layperson without medical training she is not 
competent to render an opinion concerning medical matters 
such as diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App.  492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(2001).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of service 
connection for a disability of the back or left knee.


ORDER

Service connection for back a back disability is denied.

Service connection for a left knee disability is denied.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

